DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 9-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Do (US 2009/0090127) in view of Zywicki (US 2013/0261807) and Jaffer (US 2008/0245085).
	As to claims 1 and 10-11, Do teaches a refrigeration control unit configured to modify an operating condition of a refrigeration unit 1, comprising:
	a first device housing component 25;
	a second device housing component 110, the components 25 and 110 defining a main refrigeration control device (Fig. 2); and
	a user interface component 20, comprising:
		a plurality of controls configured to permit selection of a plurality of refrigeration unit operating parameters and a display (Figs. 5A-C; paragraphs 37 and 81);
	wherein the user interface component 20 is configured to be detachably coupled to the main refrigeration control device such that the user interface component 20 is 
	Do teaches a processing circuit 100 communicably coupled to the plurality of controls (Fig. 4) and that transmits a command to modify an operating condition of the refrigeration unit (paragraphs 94 and 98), but does not explicitly teach a plurality of temperature sensors configured to provide a plurality of sensor measurements, that the plurality of controls are configured to permit assignment of a sensor weight percentage to each of the plurality of sensor measurements, or that the processing circuit 100 is used for calculating a weighted average for the sensors in the manner as claimed. . However, Zywicki teaches utilizing a refrigeration circuit controller having a plurality of controls configured to permit assignment of a sensor weight percentage to each of a plurality of sensor measurements from a plurality of sensors (Fig. 16B). Furthermore, Jaffer teaches that it is known to utilize a plurality of sensors in a refrigerator, wherein a weighted average of the sensor values is calculated to determine a baseline temperature for system control (paragraph 18). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the apparatus of Do so that the controller 100 is configured as taught by Zywicki and Jaffer to receive a plurality of temperature sensor measurements from a plurality of sensors, permit assignment of a sensor weight percentage to each measurement, and calculated a weighted average of the measurements in order to determine a temperature that is closely representative of the cooled compartments as a whole and thus result in a more precisely controlled temperature management control operation.
	As to claim 9, Do discloses a refrigerator 1 that includes a cooler and a freezer case (Fig. 1; paragraph 30).
	As to claim 13, Do, as modified, does not explicitly teach the claimed operating parameter adjustments. However, Official Notice is taken that it is well known in the art to provide the capability to adjust a displayed temperature unit between Fahrenheit and Celsius, and thus it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the apparatus of Do to include adjustment of the temperature unit as claimed in order to provide temperature measurements that are most familiar for the user.
	As to claim 14, Do, as modified, does not explicitly teach the claimed operating parameter adjustments. However, Official Notice is taken that it is well known in the art to provide the capability to adjust a defrost schedule, and thus it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the apparatus of Do to include adjustment of the defrost schedule as claimed in order to provide a desirable defrost operation and ensure that the system efficiency and effectiveness are not reduced due to inadequate defrost performance.
	As to claim 15, .
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Do in view of Zywicki and Jaffer as applied to claim 1 above, and further in view of Watanabe (EP 2 910 877).
	As to claim 2, Do teaches a connection terminal 26 but does not explicitly teach that the terminal includes an accessory cable. However, Watanabe teaches that use of an accessory cable 64 improves handle-ability of an information terminal connected to a refrigerator door (paragraph 79). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the apparatus of Do to utilize an accessory cable as taught by Watanabe to electrically connect interface 20 to the connection terminal 26 in order to improve the user experience when utilizing the interface 20.
	As to claim 3, Do, as modified with Watanabe, is silent regarding a specific length for the accessory cable 64. However, the specific length of the cable 64 is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that a certain cable length will provide the user with a desirable system operation. Therefore, since the general conditions of the claim were disclosed in the prior art, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to use a cable length of 8-12 feet in order to provide comfortable operation for the user.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Do in view of Zywicki and Jaffer as applied to claim 1 above, and further in view of Takahashi (US 2017/0034958).
	As to claim 4, Do is silent regarding any water ingress rating for the interface 20. However, Takahashi teaches that it is known to provide an electrical equipment housing with waterproof/dustproof properties conforming to IP54 specifications (paragraph 27). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the interface 20 of Do to meet IP54 requirements as taught by Takahashi in order to increase the reliability of the device. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Do in view of Zywicki and Jaffer as applied to claim 1 above, and further in view of Shim (US 2014/0070951).
	As to claim 5, Do is silent regarding the specific structural configuration of the plurality of controls. However, Shim teaches that it is known to use capacitive sensor-based buttons on a refrigeration display device (paragraph 54). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the interface 20 of Do to utilize capacitive sensor-based buttons as taught by Shim in order to provide a durable and visibly pleasing control interface for the user.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Do in view of Zywicki and Jaffer as applied to claim 1 above, and further in view of Rand (US 2007/0251263).
As to claim 6, Do does not explicitly teach that the main refrigeration control device comprises a first voltage component circuit board and a second voltage component circuit board. However, Rand teaches that it is known for a refrigerating unit to utilize a control unit housing that comprises both a low voltage circuit board and a high voltage circuit board (paragraph 21). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the apparatus of Do to utilize first and second voltage circuit boards as taught by Rand in order to properly handle and distribute necessary electrical loads for operation of both hi voltage components such as compressors and low voltage components such as temperature sensors. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Do in view of Zywicki and Jaffer as applied to claim 1 above, and further in view of Ryan (US 9,869,611).
	As to claim 7, Do does not explicitly teach that the second component 110 comprises a plurality of features configured to permit the refrigeration control unit to mount to a DIN rail. However, Ryan teaches that it is known in the art to provide controller modules that are DIN rail mountable (col. 5, lines 27). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the apparatus of Do so that the controller is DIN rail mountable as taught by Ryan in order to provide a configuration that conforms to industry standards and is thus conveniently manufactured and assembled. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Do in view of Zywicki and Jaffer as applied to claim 1 above, and further in view of Benichou (US 2017/0082313).
	As to claim 8, Do does not explicitly teach that the components 25 and 110 are coupled using a snap fit assembly process. However, Benichou teaches that it is known to assemble two components of a temperature controller housing using a snap-fit connection (paragraph 16). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Do such that components 25 and 110 to be coupled using a snap fit assembly as t aught by Benichou because it would provide a convenient construction method to improve the ease of manufacturing and assembly of the device. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Do in view of Zywicki and Jaffer as applied to claim 1 above, and further in view of Leen (US 2009/0140056).
	As to claim 16, Do, as modified, does not explicitly teach the processing circuit 100 being configured to create a configuration file and export the file via a USB connection as claimed. However, Leen teaches that it is known to create a configuration file in a refrigeration control and export the file onto a USB device for quicker programming in the future (paragraph 351). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the apparatus of Do so that the controller 100 is configured to create a configuration file and .

Response to Arguments
Applicant’s arguments, see pages 7-11, filed 4/16/2021, with respect to the rejection under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zywicki (US 2013/0261807).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199.  The examiner can normally be reached on Monday-Thursday 8:00 - 6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763